UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-4530


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN RAY MILLER,

                Defendant - Appellant.



                               No. 09-4532


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER RYAN HAYES,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.       Cameron McGowan Currie,
District Judge. (3:08-cr-00855-CMC-1)


Submitted:   November 18, 2010               Decided:   November 24, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina; Joshua S. Kendrick,
Columbia, South Carolina, for Appellants.    William N. Nettles,
United States Attorney, Winston D. Holliday, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              A jury convicted Stephen Ray Miller and Christopher

Ray   Hayes    of     robberies,       in    violation          of    18     U.S.C.      § 1951(a)

(2006), and of using, carrying, and possessing a firearm during

the   commission       of    the   robberies,            in    violation          of    18    U.S.C.

§ 924(c) (2006).            On appeal, Miller and Hayes argue that the

district court erred in denying their motion for acquittal on

the basis of sufficiency of the evidence, contending that the

Government must prove that the firearms used were capable of

expelling projectiles by explosive actions.                           We affirm.

              On December 23, 2007, Hayes and two co-conspirators

robbed    a   Walgreens       pharmacy         of    controlled            substances.              On

January    23,      2008,    Hayes,         Miller,       and      one     of     the    two       co-

conspirators        from    the    prior     robbery          robbed       another       Walgreens

pharmacy.        Video      surveillance           and    testimony          of    the    two      co-

conspirators        and     several     eyewitnesses,                including         the        store

managers,     pharmacists,         a   cashier,          and       others       confirmed         that

Hayes and Miller used guns during the robberies.                                        Appellants

contend   that        the   Government        failed          to     prove      that     the       guns

carried by them during the robberies were capable of expelling a

projectile       by    an    explosive        action,           as     set       forth       in    the

definition       of     firearm        in     18     U.S.C.           § 921(a)(3)            (2006).

Appellants     assert       that    absent         such       proof,       the    evidence          was

insufficient to support their firearm convictions.

                                               3
            A conviction under § 924(c) can be sustained solely on

the    strength       of    testimony     of       lay    witnesses       unfamiliar        with

firearms,       and    no   expert    testimony          is     required.        See    United

States v. Jones, 907 F.2d 456, 460 (4th Cir. 1990).                                    In this

case, numerous witnesses testified that Miller and Hayes used

guns     during       the    robberies,        and       guns    are      visible      in   the

surveillance videos.              Thus, substantial evidence supports the

convictions for use of a firearm during the commission of the

robberies, and the district court did not err in denying the

motion for acquittal.             See United States v. Redd, 161 F.3d 793,

797 (4th Cir. 1998).

            Accordingly,             we    affirm             Miller’s       and        Hayes’

convictions.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the material

before    the     court     and   argument         would      not   aid    the   decisional

process.

                                                                                    AFFIRMED




                                               4